Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a sound producing device comprising at least one air pulse generating element, each of the at least one air pulse generating element comprising a membrane, a first air chamber, wherein a chamber pressure exists in the first air 10chamber, and at least one opening, wherein the at least one opening is permanently opened, wherein the membrane is actuated to change the chamber pressure of the first air chamber to generate a plurality of air pulses, the air pulses are 15propagated through the at least one opening, the air pulses produce a non-zero offset in terms of sound pressure level, and the non-zero offset is a deviation from a pressure value of an ambient pressure outside the sound producing device, wherein the sound producing device comprises no valve, 20wherein each of the air pulses has a pulse cycle, as specifically claimed in claim 1, wherein each of the pulse cycles has a pulse-generating time segment and a pulse-isolating time segment in sequence, the pulse-isolating time segment comprises an isolation period, and wherein the membrane remains at a position during the isolation period, 25and the chamber pressure within the first air chamber achieves balance with the ambient pressure by an end of the pulse-isolating time segment or an end of the isolation period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUYEN D LE/Primary Examiner, Art Unit 2653    



HL
September 16, 2021